Leslie J. Croland, P.A. 561.820.0212 fax 561.655.8719 lcroland@eapdlaw.com April 14, Via EDGAR and Facsimile (202) 772-9217 Division of Corporation Finance United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549-4561 Attn:Jeffrey P. Riedler Re:DOR BioPharma, Inc. Registration Statement on Form S-1 (the "Registration Statement") Filed February 13, 2009 File No. 333-157322 Ladies and Gentlemen: On behalf of DOR BioPharma, Inc., we are filing Pre-Effective Amendment No. 1 to the Registration Statement (the “Amendment”) in order to address the comment set forth in the letter dated February 25, 2009 from the staff (the “Staff”) of the United States Securities and Exchange Commission.The Amendment provides updated financial statements and financial information throughout the filing pursuant to Rule 8-08 of Regulation S-X.The Amendment also is being filed to register additional shares. If the
